Exhibit 2.1 EXECUTION VERSION Confidential Materials omitted and filed separately with the Securities and Exchange Commission.Asterisks denote omissions. ASSET PURCHASE AGREEMENT dated August 5, 2009 between BOTTOMLINE TECHNOLOGIES (DE), INC. and BANK OF AMERICA, N.A. TABLE OF CONTENTS ARTICLE ITHE ASSET PURCHASE 1.1 Purchase and Sale of Assets. 1.2 Assumption of Liabilities. 1.3 Purchase Price 1.4 The Closing. 1.5 Further Assurances 1.6 Withholding 1.7 Purchase Price Allocation ARTICLE IIREPRESENTATIONS AND WARRANTIES OF THE SELLER 2.1 Organization, Qualification and Corporate Power 2.2 Authorization of Transaction 2.3 Noncontravention 2.4 Financial Summaries 2.5 Absence of Certain Changes 2.6 Undisclosed Liabilities 2.7 Tax Matters. 2.8 Ownership and Condition of Assets. 2.9 Owned Real Property 2.10 Real Property Leases 2.11 Intellectual Property. 2.12 Contracts. 2.13 Insurance 2.14 Litigation 2.15 Warranties 2.16 Employees. 2.17 Employee Benefits. 2.18 Environmental Matters. 2.19 Legal Compliance 2.20 Customers and Suppliers 2.21 Permits 2.22 Certain Business Relationships With Affiliates 2.23 Brokers’ Fees 2.24 Books and Records 2.25 Disclosure 2.26 Controls and Procedures 2.27 Investment Representations. ARTICLE IIIREPRESENTATIONS AND WARRANTIES OF THE BUYER 3.1 Organization and Corporate Power 3.2 Authorization of the Transaction 3.3 Noncontravention 3.4 Litigation 3.5 Capitalization 3.6 Legal Compliance 3.7 SEC Reports; Financial Statements 3.8 Listing and Maintenance Requirements 3.9 Financing 3.10 Brokers’ Fees 3.11 Buyer’s Acknowledgement 3.12 Projections 3.13 Warrant. ARTICLE IVPRE-CLOSING COVENANTS 4.1 Closing Efforts 4.2 Governmental and Third-Party Notices and Consents. 4.3 Operation of Business 4.4 Maintenance 4.5 Access to Information. 4.6 Notice of Breaches. 4.7 Exclusivity. 4.8 Elimination of Intercompany Items ARTICLE VCONDITIONS TO CLOSING 5.1 Conditions to Obligations of the Buyer 5.2 Conditions to Obligations of the Seller ARTICLE VITAX MATTERS 6.1 Transfer Taxes; Prorations. 6.2 Refunds. ARTICLE VIIPOST-CLOSING COVENANTS 7.1 Proprietary Information. 7.2 Solicitation and Hiring. 7.3 Non-Competition. 7.4 Sharing of Data. 7.5 Business Financial Statements 7.6 Use of Name 7.7 Cooperation in Litigation 7.8 Employees. 7.9 Adjustment for Tangible Assets ARTICLE VIIIINDEMNIFICATION 8.1 Indemnification by the Seller 8.2 Indemnification by the Buyer 8.3 Indemnification Claims. 8.4 Survival of Representations and Warranties 8.5 Limitations. 8.6 Treatment of Indemnity Payments ARTICLE IXTERMINATION 9.1 Termination of Agreement 9.2 Effect of Termination ARTICLE XDEFINITIONS ARTICLE XIMISCELLANEOUS 11.1 Press Releases 11.2 No Third Party Beneficiaries 11.3 Entire Agreement 11.4 Succession and Assignment 11.5 Counterparts and Facsimile Signature 11.6 Headings 11.7 Notices 11.8 Governing Law 11.9 Amendments and Waivers 11.10 Severability 11.11 Expenses 11.12 Submission to Jurisdiction 11.13 Specific Performance 11.14 Construction. Exhibits Exhibit A -Bill of Sale Exhibit B -Trademark Assignment Exhibit C -Instrument of Assumption Exhibit D -Services Agreement Exhibit E -Transition Services Agreement Exhibit F -Warrant Exhibit G -Sublease Agreement Exhibit H -Non-Exclusive License Agreement Exhibit I -Registration Rights Agreement Schedules Schedule 1.1(a) - Acquired Assets Schedule 1.1(b) - Excluded Assets Disclosure Schedule Schedule 2.12(c) - Customer Contract Provisions Schedule 5.1(f) - Consents Required for Buyer’s Obligation to Close Schedule 5.2(g) - Consents Required for Seller’s Obligation to Close Schedule 7.3(a) - Existing Business Customers Schedule 7.3(b) - Designated Financial Institutions Schedule 7.8(a) - Available Employees Schedule 7.8(g) - Seller Severance Policy Schedule 8.3(e) - Optional Arbitration Schedule 8.5(a) - Specific Assets Excluded from Sufficiency Claims Schedule 10A - Customer Offerings Schedule 10B - Form of Financial Summary ASSET PURCHASE AGREEMENT This
